Citation Nr: 0802273	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
injury to tailbone, including chip fracture, with low back 
pain (also claimed as low back injury).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
perforated left eardrum.

4.  Entitlement to an increased rating for a left ankle 
disability, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and D.B.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1978 to October 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a low back 
injury.  In April 2004 the RO in Portland, Oregon issued an 
SOC which found that new and material evidence had been 
submitted to open the claim for service connection for an 
injury to the tailbone, including chip fracture, with low 
back pain (also claimed as low back injury).  After reopening 
the claim, the RO considered the claim on the merits and 
denied service connection for an injury to the tailbone, 
including chip fracture, with low back pain (also claimed as 
low back injury).  

This matter further comes before the Board from a March 2005 
rating decision of the Portland RO which found that new and 
material evidence had not been submitted to reopen claims for 
service connection for a psychiatric disorder, to include 
schizophrenia, and for a perforated left eardrum, bilateral 
earache.  This matter also comes before the Board from a May 
2006 rating decision of the Portland RO which denied a rating 
in excess of 20 percent for the service-connected residuals 
of a left ankle fracture.  

In March 2003, the veteran filed a claim to, in essence, 
reopen the claim for service connection for a low back 
injury.  Thus, the Board concludes that the issue on appeal 
is as stated on the front page of this decision.  In that 
regard, the Board notes that before it may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In September 2007, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1. By February 1997 rating decision, the RO denied service 
connection for a psychiatric disease including schizophrenia, 
denied service connection for a perforated left eardrum and 
earache in both ears, and denied service connection for 
injury to the tailbone including a chip fracture, with low 
back pain.  The veteran was notified of the February 1997 RO 
rating decision, but he did not appeal that determination.

2. The evidence received subsequent to the February 1997 
rating decision, pertaining to the claim for service 
connection for injury to tailbone, including chip fracture, 
with low back pain (also claimed as low back injury), is new, 
and arguably relates to an unestablished fact necessary to 
substantiate that claim, but does not raise a reasonable 
possibility of substantiating that claim.

3. By March 2003 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claims 
for service connection for a psychiatric disorder, including 
schizophrenia; for a perforated left eardrum; or for injury 
to the tailbone, including chip fracture, with low back pain.  
The veteran did not appeal the findings with regard to the 
claims for psychiatric disorder, including schizophrenia, or 
for a perforated left eardrum.  

4. The evidence received subsequent to the March 2003 RO 
rating decision, pertaining to the claims for service 
connection for a psychiatric disorder, to include 
schizophrenia, and for a perforated left eardrum, is new, but 
does not relate to an unestablished fact necessary to 
substantiate those claims and does not raise a reasonable 
possibility of substantiating those claims.

5.  The veteran's service-connected left ankle disability is 
manifested by no more than dorsiflexion to 12 degrees and 
plantar flexion to 32 degrees with no pain; complaints of 
chronic aches and stiffness of the left ankle; pain with 
weather changes; stumbling due to the left ankle; increased 
soreness with increased activity; full strength; no 
instabilities; and some loss of motion, strength, 
coordination and fatigability associated with repetitive 
movement.  There is no evidence of or allegation of left 
ankle ankylosis. 


CONCLUSIONS OF LAW

1. The February 1997 RO rating decision, which denied service 
connection for an injury to the tailbone including a chip 
fracture, with low back pain (also claimed as low back 
injury) is final.  It is the last final disallowance of that 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d) (2007).

2. Evidence received since the February 1997 RO rating 
decision is not new and material and the veteran's claim for 
service connection for injury to the tailbone, including chip 
fracture, with low back pain (also claimed as low back 
injury) has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3. The March 2003 RO rating decision, which found that new 
and material evidence had not been submitted to reopen the 
claims of entitlement to service connection for a psychiatric 
disorder including schizophrenia and for a perforated left 
eardrum, is final.  It is the last final disallowance of 
those claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d) (2007).

4. Evidence received since the March 2003 RO rating decision 
is not new and material and the veteran's claims for service 
connection for a psychiatric disorder including schizophrenia 
and for a perforated left eardrum have not been reopened.  38 
U.S.C.A.§  5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

5. The criteria for a rating in excess of 20 percent for a 
left ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5271.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  The U.S. Court of Appeals for 
the Federal Circuit recently held that any error in a VCAA 
notice should be presumed prejudicial.  The claimant bears 
the burden of demonstrating such error.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In May 2002, August 2004, January 2005, and February 2006, 
the RO sent the veteran letters informing him of the types of 
evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  
These letters informed the veteran that VA would assist him 
in obtaining evidence necessary to support his claims, such 
as records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send new and material 
evidence in order to reopen his service connection claims, 
and to submit medical evidence showing that his left ankle 
disability had worsened, or to provide a properly executed 
release so that VA could request the records for him.  The 
Board finds that the content of these letters provided to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, SOCs provided him 
with additional time to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  

At his hearing in September 2007, the veteran's 
representative requested that the veteran be scheduled for a 
VA examination to determine whether there is malunion in the 
ankle, which might warrant an increased rating, and to 
determine whether the pain and stiffness that the veteran 
experiences is due to an arthritic condition, which the 
representative claimed was not taken into account as a 
separate 10 percent rating if it is found on x-rays of the 
ankle.  The Board finds that a VA examination is not 
necessary in order to make a decision in this matter.  In 
that regard, the Board notes that service medical records 
show that the veteran fractured his fibula in service, but 
subsequent in-service x-rays showed that the fibula was well 
aligned, and a post-service VA x-ray of the left ankle taken 
in 2002 showed no evidence of a prior fracture and no bony 
changes.  Thus, there is no indication from prior 
examinations that the veteran might have malunion of the 
fibula and tibula, and therefore, an additional VA 
examination on that issue is not warranted.  Additionally, 
with regard to the claim that the veteran's pain may be 
caused by arthritis, for which a separate 10 percent rating 
may be warranted, the Board notes that a recent x-rays showed 
no significant findings.  Nevertheless, even if arthritis 
were shown, a separate 10 percent rating for arthritis would 
not be warranted as any such disability stemming from 
arthritis (limitation of motion and/or pain) has already been 
considered in the current 20 percent disability rating 
assigned.  Thus, for these reasons, an additional VA 
examination is neither warranted nor necessary in this case.  

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, the veteran has been amply informed of 
the evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition, and as recently as 
September 2007 (at his personal hearing) he indicated he had 
no more evidence to submit in that regard.  Thus, the Board 
concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced by the notice 
and assistance provided. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The record reflects 
that the veteran was notified of the Dingess precedent in a 
letter dated in March 2006.  Moreover, since the claims 
herein are being denied, such matters are moot. 

II.  Factual Background

Private treatment records show that in December 1967 the 
veteran was treated for bilateral serous otitis media.  
Additional treatment records dated through May 1978 showed 
that the veteran continued to be treated for left otitis 
media, and he was noted to have a retracted tympanic 
membrane.  In 1974 he was found to have a definite perforated 
left tympanic membrane, and a left tympanoplasty was 
recommended.  

Service medical records show that on the veteran's enlistment 
examination in May 1978, he was referred for an Ear, Nose and 
Throat (ENT) consultation due to his pre-service history of 
left ear perforation in 1974.  On the enlistment examination 
were notations regarding subsequent evaluations regarding the 
veteran's ears.  It appears that after reporting for his 
enlistment examination, the veteran was advised that he 
needed to obtain additional information about his reported 
ear problems, and he signed a statement to that effect in May 
1978.  On a June 1978 consultation, examination of the ears 
showed a moist left tympanic membrane perforation and the 
veteran was found to be not fit for duty.  The veteran then 
submitted a letter dated in October 1978 from a private 
physician, Dr. C., which indicated that the veteran was seen 
by Dr. C. in June 1978 for a perforated left tympanic 
membrane.  In July 1978 the veteran underwent a left 
tympanoplasty, and his post-operative recovery was reported 
to be smooth and the left ear was "essentially totally 
normal".  A subsequent in-service ENT consultation in 
October 1978 showed that the veteran's tympanic membrane was 
intact and clean, he had conductive hearing loss in both 
ears, and he was declared fit for duty.  In June 1980, he had 
cerumen in the left ear canal and the tympanic membrane was 
"good".  In September 1980 he complained of upper back 
pains, and reported he was run over while playing softball 
three days prior.  He reported he did not have a history of 
this problem.  The assessment was possible bruised ribs or 
bruised back muscle.  In June 1980 and January 1981, the 
veteran was seen for complaints involving his right ear.  In 
April 1981, the veteran complained of left ear pain for two 
days, and reported he dropped a log on the left side of his 
head.  He reported having headaches and dizziness, and the 
assessment was possible concussion.  The veteran signed a 
statement in August 1981 indicating that he did not desire a 
separation examination.  

VA treatment records showed that the veteran was hospitalized 
December 1985 to March 1986 for psychiatric treatment.  It 
was noted to be his first psychiatric admission, and his 
discharge diagnoses included chronic undifferentiated 
schizophrenia.  In January 1986 he complained of ear pain, 
and reported a history of repeated otitis media and a 
perforated ear drum. 

Treatment records from the Dominican Hospital showed that in 
December 1991 the veteran reported hearing voices and it was 
noted that he had a history of schizophrenia.  In January 
1992 he reported having auditory hallucinations since 
December 1991, and the diagnosis was thought disorder with 
hallucinations.  In July 1993 he reported having chronic low 
back pain off and on for 12 years that was worse since 1985, 
and claimed he had been shot in the lower back in the Army 
and had a chipped off tailbone.  The diagnosis was lumbar 
sprain, chronic sacral pain, arthritis.  In April 1994 he 
reported he had chronic low back pain and had had a gunshot 
wound to the back in 1980.  The diagnosis was low back pain.  

VA treatment records show that in September 1992 the veteran 
started treatment for his addictions.  He reported he had no 
history of admission for psychiatric reasons, but reported 
feelings of depression.  In September 1994 the diagnosis was 
chronic schizophrenia.  It was noted that his current medical 
problems included a perforated ear drum.  On a November 1994 
VA Domiciliary admission examination, the veteran reported 
that he got out of the Army because he was a drill sergeant, 
which he found to be stressful and caused him to start 
drinking too much.  He reported he had to have repair of a 
left eardrum perforation in order to be accepted for 
enlistment.  He felt that his left ear was aggravated by 
being exposed to mortar fire on active duty.  He reported 
having left ear pain because of coming up over a mountain 
pass to get there.  He reported he injured his tailbone in a 
truck accident in the Army.  The initial impressions were 
possible psychosis, chronic scarring left eardrum.  A 
November 1994 VA psychology assessment showed a diagnosis of 
paranoid schizophrenia.  A January 1995 VA discharge summary 
showed diagnoses of schizophrenia and chronic left otitis 
media.  

Treatment records from Oregon State Hospital showed that the 
veteran's first admission was in February 1996 from a 
criminal court commitment.  It was noted that he carried a 
diagnosis of schizophrenia since 1987.  

On a September 1996 VA audio-ear disease examination, the 
veteran reported intermittent left otalgia for 14 years that 
was not brought on by anything and went away on its own.  The 
diagnosis was mild bilateral high frequency sensorineural 
hearing loss.  

On a VA examination of the spine in October 1996, the veteran 
reported that he hurt his tailbone on a "morton tube" in 
1980, and had occasional low back ache.  The diagnosis was 
low back pain.  

By February 1997 rating decision, the RO denied service 
connection for a psychiatric disease including schizophrenia; 
for perforated left eardrum and earache in both ears; and for 
injury to the tailbone including a chip fracture, with low 
back pain.  The RO denied service connection for a 
psychiatric disease including schizophrenia essentially based 
on a finding that a psychosis did not develop within one year 
of separation from service nor was there any medical evidence 
of record which linked the veteran's current psychiatric 
disorder to his military service.  Service connection was 
denied for a perforated left eardrum and earache in both 
ears, essentially based on a finding that such disability did 
not have an onset in service nor did any such disability 
permanently worsen during service.  Finally, the RO denied 
service connection for injury to the tailbone including a 
chip fracture, with low back pain, essentially based on a 
finding that there was no current low back disability shown 
to be related to service.  

A July 2001 VA ENT consultation note showed that the veteran 
complained of left earache, present since he went swimming a 
month or two ago.  The assessment was left otitis externa and 
cerumen impaction.  By October 2001, the chronic left otitis 
externa had resolved. 

A January 2003 treatment record from Oregon State Hospital 
showed current diagnoses including schizophrenia, paranoid 
type.  

By March 2003 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia; for a perforated left 
eardrum; and for injury to tailbone, including chip fracture, 
with low back pain (also claimed as low back injury).

The veteran submitted a June 2003 letter from a psychiatric 
social worker at Oregon State Hospital.  In this letter, the 
psychiatric social worker requested an evaluation for the 
veteran "for disability due to a back injury he sustained in 
1978 following a truck accident".  

On VA examination of the spine in March 2004, the veteran 
reported that in 1980 or 1981 he was in the back of a truck 
and the truck drove over a log.  He claimed he was lying down 
at the time, and bounced up and came down on his tailbone on 
the spherical projection of a mortar, and was reportedly told 
that he fractured his tailbone.  An x-ray showed that 
degenerative facet sclerosis may be present at L4 through S1, 
and it was noted that the veteran reported a history of 
fractured coccyx, but this level was not well imaged on the 
x-ray.  The examiner noted that because the veteran was in 
the state hospital and there was no evidence in the service 
medical records that he injured this area in service, repeat 
x-rays of the coccyx were not done.  The examiner provided a 
diagnosis of fractured coccyx by history, but no evidence in 
the service medical records of this.  The examiner noted that 
other than subjective pain, there was no limitation of motion 
of the lower spine.  The examiner indicated that because the 
x-rays showed possible degenerative facet sclerosis at L4-S1, 
the veteran mostly likely had "some arthritic changes in 
this area that may attribute to his complaints of pain".  

Received in December 2004 was a memorandum from the veteran's 
representative, which indicated that the veteran was 
submitting a photocopy of his service medical records in 
support of his claim for "service connection for 
hallucinations".  The service medical records submitted by 
the veteran were duplicates and included excerpts from April 
1980 through September 1980, at which time the veteran 
reported he had been bitten by a coyote or wild dog while 
camping.  Objective examination showed bite marks on the 
hands and the assessment was animal bite.  

On VA examination in February 2006, the veteran reported that 
his ankle was very stable.  He had no mechanical pain.  He 
reported having chronic aches and stiffness associated with 
his left ankle, and claimed that he occasionally stumbled 
because his left ankle did not have range of motion like his 
right ankle.  He had pain with weather changes, but denied 
instabilities, traumas, or falls in the last year.  He took 
no medication and used no braces, canes, crutches, or 
assistive devices, and had no symptomatic swelling in the 
ankle.  If he had an increase in activity, he had a minor 
increase in soreness, but no gross pain.  He worked as a 
tailor and sat for long periods of time and his left ankle 
was unaffected.  Objective examination showed no swelling, 
deformity, or discoloration of either ankle.  He had 12 
degrees of dorsiflexion on the left and 32 degrees of plantar 
flexion on the left, and no painful motion.  He could raise 
up on his toes and rock back on his heels, and had no 
instabilities to anterior drawer or talar tilt.  Strength was 
5/5 for dorsiflexion, plantar flexion, inversion, and 
eversion.  The assessment was that the veteran had "residual 
left ankle fracture".  The examiner indicated it was 
"within reason to believe that [the veteran] would lose 
between 20-25 degrees of his range of motion, strength, 
coordination, and fatigability associated with repetitive 
movement flares".  The examiner also noted no significant 
findings on x-rays, which was consistent with the 
examination.  

In September 2007, the veteran testified that the residuals 
of his left ankle disability have remained the same the last 
couple of years and that he had stiffness, soreness, and a 
little bit of swelling if he had repetitive motion or a lot 
of walking; that he had problems with cold and damp weather; 
and that he stumbled sometimes while walking, but did not 
fall.  He testified that approximately once a month he had 
pain or discomfort from walking or bending down.  
Periodically he took Ibuprofen or Tylenol for left ankle 
pain.  At the hearing, a member of the staff at the facility 
where the veteran lived testified that he oversaw the 
veteran, and reported that the veteran had pain and 
limitations in his left leg and had been unable to run and 
had trouble pedaling a bicycle because of ankle pain.  The 
staff member testified that the veteran's ankle affected his 
gait, that he favored that ankle, and that the veteran had 
mentioned about a job opportunity that he had, but that he 
felt he was unable to get there because of his ankle.  

III.  Analysis

New and Material Evidence Claims

To reopen a claim following a final decision, the appellant 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to section 3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the appellant's claims to 
reopen were filed after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In a February 1997 rating decision, the RO, in pertinent 
part, denied the veteran's claim for service connection for 
an injury to the tailbone including a chip fracture.  The 
veteran was notified of the rating decision, but did not file 
an appeal with regard to that issue.  Thus, the February 1997 
RO rating decision became final.  It is the last final 
disallowance of the claim for service connection for an 
injury to the tailbone including a chip fracture.

The evidence of record at the time of the February 1997 RO 
rating decision included the veteran's service medical 
records, private treatment records, VA treatment records, and 
VA examinations.  This evidence showed that in 1993 the 
diagnosis was lumbar sprain, chronic sacral pain, and 
arthritis.  On VA examination in 1996 the diagnosis was low 
back pain.  Based on this evidence, by February 1997 rating 
decision, the RO denied service connection for injury to the 
tailbone including a chip fracture, with low back pain, 
essentially based on a finding that there was no current low 
back disability shown to be related to service.  

Evidence submitted subsequent to the RO's February 1997 
rating decision includes private treatment records, VA 
treatment records, and VA examinations.  For the purpose of 
determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Cox v. Brown, 5 
Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  With regard to of whether the veteran has a 
current low back disability related to service, the records 
submitted subsequent to February 1997 included a letter from 
a private psychiatric social worker as well as a VA 
examination of the spine.  These records, while new, do not 
show that the veteran has a current low back disability that 
may be related to service.  While the RO found in the April 
2004 SOC that the March 2004 VA examination of the spine was 
"new and material evidence", the Board herein concludes 
otherwise.  Barnett, supra; McGinnis, supra.  The Board finds 
that such evidence, while new, is not material.  In March 
2004, the VA examiner provided a diagnosis of fractured 
coccyx by history, but no evidence in the service medical 
records of this.  The examiner noted that other than 
subjective pain, there was no limitation of motion of the 
lower spine.  The examiner indicated that because the x-rays 
showed possible degenerative facet sclerosis at L4-S1, the 
veteran mostly likely had "some arthritic changes in this 
area that may attribute to his complaints of pain".  Thus, 
while the VA examination arguably provides information that 
relates to an unestablished fact necessary to substantiate 
the claim, the evidence does not raise a reasonable 
possibility of substantiating the claim, simply because the 
VA examiner's diagnosis and rationale do not tend to support 
the veteran's claim.  Similarly, the psychiatric social 
worker's note of reported history is not evidence that 
substantiates the claim (that is, nexus evidence linking a 
post-service diagnosis to service, the basis for the last 
final denial).   After conducting an independent review of 
the evidence, the Board concludes that new and material 
evidence has not been submitted sufficient to reopen the 
claim for service connection for injury to tailbone, 
including chip fracture, with low back pain (also claimed as 
low back injury), and therefore that claim is not reopened.  
See Barnett, supra; McGinnis, supra.

In a March 2003 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a psychiatric disorder, including 
schizophrenia or to reopen the claim for service connection 
for a perforated left eardrum, bilateral earache.  The 
veteran did not appeal the findings with regard to those 
claims; thus, this is the last final disallowance of those 
claims.  

The evidence of record at the time of the March 2003 RO 
rating decision included the veteran's service medical 
records, private treatment records, VA treatment records, and 
VA examinations.  This evidence showed that a diagnosis of 
schizophrenia had been made in December 1985, and that the 
veteran received subsequent treatment therefore.  This 
evidence also showed that the veteran had been treated for 
otitis media of the left ear prior to service and that he had 
a definite perforated left tympanic membrane prior to service 
that was repaired within the first few months of service 
after which he was found fit for duty.  Additionally VA 
treatment records show treatment in July 2001 for left otitis 
externa, which resolved.  Based on this evidence, by March 
2003 rating decision, the RO found that new and material 
evidence had not been submitted for the claimed service 
connection for a psychiatric disease including schizophrenia; 
essentially based on a finding that there was still no 
evidence that a psychosis developed within one year of 
separation from service or that a current psychiatric 
disorder, to include schizophrenia, could be medically linked 
to the veteran's military service.  The RO also found that no 
new and material evidence had not been submitted for the 
claimed service connection for a left ear drum perforation, 
essentially based on a finding that there was no evidence of 
a medical link between any current left eardrum perforation 
or left ear disability to service.  

Evidence submitted subsequent to the RO's March 2003 rating 
decision includes private treatment records, VA treatment 
records, and VA examinations.  For the purpose of determining 
whether evidence is new and material, the credibility of the 
evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A 
review of the evidence submitted subsequent to March 2003 
shows that although the evidence is new, it is not material 
as is not relevant to and probative of the underlying issues.  

With regard to a psychiatric disorder, to include 
schizophrenia, VA and private treatment records submitted are 
new and show that the veteran continued to receive treatment 
for schizophrenia, however, they are not material, because 
they do not pertain to whether the veteran has a currently 
diagnosed psychiatric disorder that may be related to service 
or that had an onset in the first post-service year.  While 
it is clear that the veteran has schizophrenia, there has 
been no competent medical evidence of record linking such to 
service.  Thus, the additional records do not provide an 
unestablished fact necessary to substantiate the claim, nor 
do they raise a reasonable possibility of substantiating the 
claim.  Records showing treatment years after service which 
do not link the post- service disorder to service in any way 
are not considered new and material evidence.  See Cox, 
supra.

With regard to a perforated left eardrum or left ear 
disability, records submitted subsequent to March 2003 do not 
pertain to the claim for service connection for a left 
eardrum perforation.  While these records are new, they are 
most certainly not material as they do not pertain to whether 
the veteran currently has a perforated left eardrum (or left 
ear disability) related to service or that was aggravated by 
service.  There has been no competent medical evidence of 
record of any post-service finding of a left perforated 
eardrum or left ear disability that may be related to service 
in any way.  Thus, the additional records do not provide an 
unestablished fact necessary to substantiate the claim, nor 
do they raise a reasonable possibility of substantiating the 
claim.  

In summary, with regard to all claims, the Board concludes 
that the evidence does not relate to an unestablished fact 
that is necessary to substantiate the claim.  38 C.F.R. 
§ 3.156.  The only other pertinent evidence received since 
the prior final denials of the claims consists of oral and 
written testimony from the veteran.  In Routen v. Brown, 10 
Vet. App. 183, 186 (1997), the Court noted "[l]ay assertions 
of medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."  Because the appellant has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claims, the 
benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Increased Rating Claim

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected left ankle disability is 
currently rated 20 percent disabling under the criteria of 38 
C.F.R. § 4.71a, Diagnostic Code 5262 (as shown by the March 
2003 RO rating decision which assigned a 20 percent 
disability rating).  

Under Diagnostic Code 5262, a 20 percent disability rating is 
assigned for malunion of the tibia and fibula with moderate 
knee or ankle disability.  In order to warrant a 30 percent 
disability rating, the evidence would need to show malunion 
of the tibia and fibula with marked knee or ankle disability.  
A 40 percent disability rating requires nonunion of the tibia 
and fibula with loose motion, requiring brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that a 
rating in excess of 20 percent is warranted for the service-
connected left ankle disability.  On VA examination in 2006, 
the veteran reported his ankle was stable, but reported 
chronic aches and stiffness in the left ankle, and that he 
stumbled, but had no falls.  He had pain with weather 
changes, but took no medication and used no braces or cane.  
An increase in activity caused a minor increase in soreness.  
Objective examination showed no swelling of the ankle.  He 
had some limitation of motion, but no painful motion and no 
instabilities.  Strength was 5/5.  In September 2007, the 
veteran's testimony basically mirrors his report given on the 
2006 VA examination.  After review of the evidence, the Board 
notes that while the veteran does have some limitation of 
motion of the left ankle, there was no pain on motion, there 
was full strength, and he had no instabilities.  While he 
does have problems with his left ankle as noted above, 
including during weather changes, and has complained of 
periodic or occasional pain or discomfort of the left ankle, 
including stiffness and soreness, these findings do not 
approximate a finding of marked disability of the left ankle.  
38 C.F.R. § 4.7.

The Board notes that a 30 percent rating is not warranted 
pursuant to Diagnostic Code 5262 as there has been no showing 
of malunion of the fibula and tibia on x-rays, nor has there 
been objective evidence of left ankle impairment that shows 
marked ankle disability.  Considering other potentially 
applicable Diagnostic Code, the Board notes that the veteran 
is currently assigned the highest possible disability rating 
under Diagnostic Code 5271.  Since both Diagnostic Codes 
contemplate limitation of motion, separate ratings are not 
applicable.  See 38 C.F.R. § 4.14 (2007) (the same disability 
under various diagnoses is to be avoided...The evaluation of 
the same manifestation under different diagnoses is to be 
avoided).  

Since the competent evidence of record does not show any left 
ankle ankylosis, nor has the veteran alleged such, an 
increased rating under Diagnostic Code 5270 (ankylosis of the 
ankle) is not warranted.  The Board also notes that 
Diagnostic Codes 5272 to 5274 are not for application in this 
case because the highest ratings available under those codes 
are 20 percent, and therefore, would not provide the veteran 
with a higher disability rating.  The Board has considered 
the veteran's service-connected left ankle disability in 
light of Diagnostic Code 5003, for degenerative arthritis, 
and Diagnostic Code 5010, for traumatic arthritis, but notes 
that there has been no x-rays evidence of left ankle 
arthritis, and that the most recent x-rays taken at the 2006 
VA examination showed no significant findings.  

The Board has also considered the veteran's service-connected 
left ankle disability in light of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Objective examination showed slight to 
moderate limitation of motion, with no pain on motion.  Also, 
at that examination, the veteran complained of pain with 
weather changes and of increased soreness with increased 
activity.  As noted, when establishing loss of function due 
to pain, it is necessary that complaints be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40.  While the veteran has 
subjective complaints of pain, the examiner who conducted the 
2006 VA examination found no pain, weakness, or 
incoordination during the examination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  In addition, the veteran reported he 
experiences pain with weather changes, not on movement of the 
ankle.  See id.  Therefore, an evaluation in excess of 20 
percent based on pain pursuant to DeLuca and 38 C.F.R. §§ 
4.40 and 4.45 is not warranted.  While the examiner who 
conducted the 2006 found that it was "within reason to 
believe" that the veteran would loss between 20 to 25 
degrees of range of motion, strength, and coordination, and 
fatigability associated with repetitive movement flares, the 
examiner also did not expect this to "follow through" to 
the veteran's home or work life.  Thus, the Board concludes 
that even considering the VA examiner's statement in that 
regard, there is insufficient evidence of record to conclude 
that the veteran's service-connected left disability 
manifests marked disability.  

The Board has reviewed the entire record and finds that the 
20 percent rating assigned for the status post fracture of 
the left ankle reflects the most disabling this disorder has 
been since the March 29, 2002, the effective date of the 
increase.  Thus, the Board concludes that staged ratings for 
this disorder are not warranted from that time.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran is entitled to a rating in excess of 20 percent for 
his service-connected left ankle disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for a 
rating in excess of 20 percent for left ankle disability must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


	(CONTINUED ON NEXT PAGE)






ORDER

The veteran not having submitted new and material evidence to 
reopen the previously denied claim of service connection for 
a psychiatric disorder, to include schizophrenia, the appeal 
is denied.

The veteran not having submitted new and material evidence to 
reopen the previously denied claim of service connection for 
a perforated left eardrum, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen the previously denied claim of service connection for 
an injury to the tailbone, including chip fracture, with low 
back pain (also claimed as low back injury), the appeal is 
denied.

The claim for a rating in excess of 20 percent for a left 
ankle disability is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


